DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being anticipated by Diaz et al. (WO 2014035764 A1) (hereon referred to as Diaz) in view of Saidha et al. (US 9924980 B2) (hereon referred to as Saidha) and further in view of Dickson et al. (EP 2896378 A1) (hereon referred to as Dickson).
Diaz teaches an implantation set for implanting a screw in a human body, the implantation set comprising: 
a tool (36) having a tool shank (40) (see Fig. 1); and 
a screw (34) designed to receive the tool (36) (see Fig. 1), for which 
the screw comprises a tool mount in the form of a blind hole comprising a torque introduction portion (52) into which a torque transmission portion (42) on a distal end region of the tool shank (36) is configured to be inserted or placed to transmit torque (P. 12, ln. 11-13), wherein the tool mount of the screw (34) proximal relative to the torque introduction portion (52) forms an inclined insertion region (54) for guiding the tool shank (40) during inserting it in the screw (34) (Fig. 1) (see description of possible embodiment on P. 9, ln. 11-14), 
wherein the tool shank (40) forms a centering surface (44) which is proximal relative to the torque transmission portion (42) and matched to the inclined insertion region (54) and which forms a shaft/shank ring or shoulder (72) that is radially protruding, and the torque transmission portion comprises a plurality of ribs (56) that are circumferentially spaced, project outwardly and merge with the shaft/shank ring or shoulder to form a plurality of protrusions (62) that are axially and radially extending and rounded as spherical projections that are circumferentially spaced around the shaft/shank ring or shoulder (see Fig. 2) such that when the centering surface (44) comes into contact with the inclined insertion region (54), a form fit is created in circumferential direction as an alternative to the form fit between the torque transmission portion (42) and the torque introduction portion (52) (see Fig. 2) to ensure a cement-tight connection between the tool and the screw (see labelled diagram of form fit below, furthermore see P. 9, ll. 29-32, which describes the form fit, or corresponding surface engagement, of all the respective lobes on the screw and driver) (claim 1),
the torque introduction portion (52) has at least one axially extending webs (56) which are equally spaced in the circumferential direction and at least one axially extending grooves (58) which are equally spaced in the circumferential direction (P. 7, ln. 18-20) (claim 2),
wherein 3BBM-464USthe shaft/shank ring or shoulder (72) delimits the torque transmission portion (42) proximally in axial direction (see P. 10, ln. 3-4), and 
the inclined insertion region (54), arranged on a proximal end of the torque introduction portion (52), forms a number of indentations (58) which protrude in an axial and also in a radial direction and further are of concave design, which are configured to be brought into form-fitting engagement with the protrusions on the centering surface. See Fig. 1 and form-fit diagram below (claim 3),

    PNG
    media_image1.png
    370
    437
    media_image1.png
    Greyscale

and a medical tool (36) for screwing in a screw (34) (see Fig. 1) in a human body, the medical tool comprising a torque transmission portion (42) which is formed on the distal end region of a tool shank (40) and configured to be inserted in a torque introduction portion (52) of a tool mount of the screw (see Fig. 2), 
wherein a shaft/shank shoulder (72) that is radially protruding is formed on the tool shank (40), so as to be positioned proximal relative to the torque transmission portion (42), and delimits the torque transmission portion (42) in a proximal direction, wherein a centering surface (44) is formed on a distal side of the shank ring or shoulder and the torque transmission portion (42) comprises a plurality of ribs (56) that are circumferentially spaced, project outwardly, and merge with the shaft/shank ring or shoulder (72) to form a plurality of protrusions (62) that are axially and radially extending and rounded as spherical projections that are circumferentially spaced around the shaft/shank ring or shoulder (see Fig. 2), and to ensure a cement-tight connection between the tool and the screw (see labelled diagram of form fit above, furthermore see P. 9, ll. 29-32, which describes the form fit, or corresponding surface engagement, of all the respective lobes on the screw and driver) (claim 7),

    PNG
    media_image2.png
    461
    507
    media_image2.png
    Greyscale

wherein the plurality of ribs (56) which are arranged in axial extension (interpreted to mean substantially straight) relative to the protrusions (62), such that the protrusions extend radially beyond the ribs (see above) (claim 8),
however fails to teach a sleeve-shaped threaded part which is placed on the tool shank so as to be movable relative thereto, said sleeve-shaped threaded part being continuously formed and having an external thread at its distal end and a body or tulip being movably supported on the screw, which encompasses a screw head and forms an internal thread at its proximal end portion provided with longitudinal slits, which can be brought into engagement with the external thread of the sleeve-shaped threaded part, and wherein tightening the sleeve-shaped threaded part in the body or tulip results in a force- fitting connection of the centering surface of the tool shank with the inclined insertion region of the screw (claims 1 and 7), further comprising a counterholder that is ring- shaped or of a shaft shoulder type, the counterholder being formed or fixed on the tool shank and configured and/or adapted to be axially inserted into longitudinal slits in the body or tulip, in order to apply a torque onto the body or tulip, wherein the sleeve-shaped threaded part is arranged proximal relative to the counterholder such that its external thread is situated on a side of the counterholder and the sleeve-shaped threaded part is axially movable into contact with the counterholder in a distal direction when the sleeve-shaped threaded part is screwed into the body/tulip while being restrained by the counterholder (claim 6), wherein the sleeve-shaped threaded part is pushed onto the tool shank so as to be rotatable and axially shiftable and is configured to be brought into axial abutment on an annular counterholder which is formed or fixed on the tool shank and has an oval or elliptic cross-section (claim 9).
Saidha teaches a sleeve-shaped threaded part (133) which is placed on a tool shank (170) so as to be movable relative thereto (Col. 4, ll. 36-53), said threaded part having an external thread (137) at its distal end and a tulip (2) being movably supported on the screw (see Col. 4, ll. 45-53), which encompasses a screw head and forms an internal thread at its proximal end portion provided with longitudinal slits (see Fig. 1A), which can be brought into engagement with the external thread of the sleeve-shaped threaded part, wherein a shoulder type counterholder (180) is formed on the tool shank and configured to be axially inserted into longitudinal slits in the tulip (2), in order to apply a torque, in particular a restraining torque onto the tulip (2), wherein the sleeve-shaped threaded part (133) is arranged proximal relative to the counterholder (180) such that its external thread is situated on the side of the counterholder and the sleeve-shaped threaded part can be axially moved into contact with the counterholder in a distal direction, if the sleeve-shaped threaded part is screwed into the tulip while being restrained by means of the counterholder (see Col. 5, ll. 48-54). 
Saidha also teaches the tool according to claim 7, further comprising a sleeve-shaped threaded part (133) which is pushed onto the tool shank so as to be rotatable and axially shiftable (see Fig. 1A) and can be brought into axial abutment on an annular counterholder (180, note that counterholder is cylindrical and therefore annular, also see Col. 5, ll. 38-47).
Dickson teaches a counterholder which is formed on the tool shank and has an elliptic cross-section (Para. [0026], ln. 22-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the tool shank of Diaz to have the sleeve-shaped threaded part and counterholder (claims 1 and 7) of Saidha because this arrangement allows for quick and effective removal of the driver after implantation of the screw (see Col. 1, ll. 30-44), wherein the counterholder is configured to abut the sleeve-shaped threaded part (claim 6), and furthermore to modify the counterholder to be elliptic as taught by Dickson (claim 9), as this would allow for a wider counterholder piece, which may be more securely attached to the driver.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz in view of Saidha and in view of Dickson as applied to claim 1 above and in further view of Frank (US 20130011216 A1).
Diaz discloses the implantation set as described above, featuring a tool (36), which has a straight flat shank (40), ribs 56, and a torque transmission portion (42) as shown in figure 2, but is silent to the ribs running along a cylindrical surface and then following through the incline of the frustoconical outer surface of the tip connecting with the cylindrical ribs.
Frank teaches the implantation set according to claim 1, wherein the ribs (8) which extend axially and protrude radially outward on a cylindrical outer surface of a distal shank portion of the tool, forming the torque transmission portion (9), extend beyond a distal frustoconical (interpreted to mean substantially frustoconical in shape, i.e. wider at the top and narrow at the bottom, with a cut off tip) outer surface of a tip of the tool in a distal direction. (Fig. 23 and P. [0102], ln. 1-4) Also see diagram below.

    PNG
    media_image3.png
    335
    365
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time that the invention was made to modify the ribs (56) of Diaz to carry all the way down the frustoconical tip of Frank because this creates a driver that may impose more torque upon the corresponding blind hole, prevents upwards slippage of the tool, and increases the lifespan of said tool. (Para. [0007] and Para. [0009], especially ln. 1-3).
Claim 14 is rejected under 35 U.S.C. 103 as being anticipated by Diaz et al. (WO 2014035764 A1) (hereon referred to as Diaz) in view of Saidha et al. (US 9924980 B2) (hereon referred to as Saidha).
Diaz teaches an implantation set for implanting a screw in a human or animal body, the implantation set comprising: 
a tool (36) having a tool shank (40) and a tool head (45) at a distal end of the tool shank; and 
a screw (34) having a screw shank (86) and a screw head (76) at a proximal end of the screw shank (see Fig. 1), 
the tool head (177) having a shaft portion that is generally cylindrical (40) with a first diameter, a torque transmission portion (42) having a second diameter less than the first diameter, and a centering surface (44) portion extending between shaft portion and the torque transmission portion, 
the centering surface portion forming a shoulder (72) that tapers radially inwardly as the centering surface (44) portion extends from the shaft portion (40) toward the torque transmission portion (42), the torque transmission section comprising a plurality of circumferentially spaced ribs (56) that project outwardly and merge with the shoulder to form a plurality of protrusions that are axially and radially extending and rounded as spherical projections (65) that are circumferentially spaced around the shoulder, Page 5 of 10Appln. No.: 16/480,559Attorney Docket No.: BBM-464US Amendment Dated: December 15, 2021 Reply to Office Action of July 19, 2021 
the plurality of protrusions (62) intersecting the shaft portion (40) to form a sinusoidal edge (see Fig. 1) between the shaft portion and shoulder, the screw head defining a proximal side and a blind hole forming an opening on the proximal side to receive the tool head (see P. 9, ln. 11-14), 
the opening defining an inclined insertion region (54) that tapers radially inwardly as the inclined insertion region extends from the opening into the blind bore, the inclined insertion region forming a plurality of indentations that are spherical-calotte shaped rounded, (see Fig. 2) and spaced circumferentially around the inclined insertion region, each of the plurality of indentations being configured to receive one of the plurality of protrusions in a form fit to correctly orient the tool head with respect to the blind hole and receive axial force from said one of the plurality of protrusions to ensure a cement-tight connection between the tool head and the screw head (see P. 7, ln. 18-20, furthermore see P. 9, ll. 29-32, which describes the form fit, or corresponding surface engagement, of all the respective lobes on the screw and driver), however fails to teach the screw being a pedicle screw.
Saidha teaches tool comprising a sleeve-shaped threaded part (133) which is placed on a tool shank (170) so as to be movable relative thereto (Col. 4, ll. 36-53), wherein the tool is configured to mate with a pedicle screw (2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw of Diaz to be a pedicle screw as taught by Saidha, as this would allow for the tool and screw configuration to be used in operations that require polyaxial screw implants.

Response to Arguments
Applicant's arguments filed 04/10/2022 have been fully considered but they are not persuasive.	The amended claim set now recites, in independent claims 1 and 7, that that the screw has a “cement-tight connection between the tool head and the screw head’. The expression “cement-tight”, however, is defined in the specification as being a type of connection insured by the presence of a form-fitting connection between the screw and the driver (see P. 10 of the spec, ll. 18-25). For this reason, this expression is understood to be analogous to a press-fit, such that the tool and the screw mate together closely and without large gaps, but are still capable of being detached when desired. As outlined in the rejection above, this limitation is satisfied by the primary reference, specifically in light of the form fit described by Diaz in P. 9, ll. 29-32. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Holly Lane whose telephone number is (571)272-0720. The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.J.L./Examiner, Art Unit 4171                                     


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773